Citation Nr: 1731443	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for hepatitis C as a result of a VA surgical procedure in September 2005.

2.  Entitlement to an evaluation in excess of 10 percent for lipoma, right anterior lumbar area.

3.  Entitlement to a compensable evaluation for lipoma, right upper extremity.

4.  Entitlement to a compensable evaluation for lipoma, left upper extremity.

5.  Entitlement to a compensable evaluation for lipoma, trunk of body.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from rating decisions in August 2006 and in December 2009 by the Department      of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded this matter for additional evidentiary development.

In May 2017, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the Veteran's electronic claims file.

The issues relating to increased initial evaluations for lipomas are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran underwent a laparotomy at the Northport VA medical center on September 27, 2005.

2.  Evidence of record does not establish that the Veteran has any additional disability related to the September 27, 2005 surgery which was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for hepatitis C as a result of a VA surgical procedure in September 2005 have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in May 2006 and April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a Board hearing in May 2017.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  Additionally, the directives within the Board's April 2015 remand have been completed.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  

The Veteran contends that he was infected with Hepatitis C as a result of his having underwent a laparotomy at the Northport VA medical center on September 27, 2005. 

The Veteran filed his claim in January 2006.  Accordingly, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which   the care, treatment, or examination was furnished unless VA's failure to timely 
diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused      by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is        to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to      be an ordinary risk of the treatment provided.  In determining whether an event     was reasonably foreseeable, VA will consider whether the risk of that event was      the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R.     § 3.361(d)(2). 

A longitudinal review of the Veteran's claims file reveals that he underwent a laparotomy at the Northport VA medical center on September 27, 2005.  The operative report noted his history of pain in the abdominal wall, decreased appetite, painful bowel movements and weight loss over the past two months.  Postoperative course was marked by prolonged ileus and inability to void after removal of a Foley catheter.  He was subsequently discharge on October 17, 2005.  
	
The first record of hepatitis C in the Veteran's treatment records is dated December 8, 2005.  The December 8, 2005 VA treatment report noted the possibility of a prior negative hepatitis C test in 2003 that was falsely negative or the currently positive test being false.  The Veteran's hepatitis C diagnosis was subsequently confirmed.  A February 2006 VA treatment report noted that further testing had revealed the Veteran's hepatitis C to be genotype 1b, with a viral load of 4.4 million copies/mL.  

Although the Veteran received subsequent hepatitis C treatment through VA, the VA treatment records do not provide competent evidence of a relationship between the Veteran's hepatitis C and his September 27, 2005 laparotomy.

In September 2014, a VA medical opinion was obtained.  Following a review of    the Veteran's claims file, including consideration of the Veteran's contentions in support of his position, the VA examiner opined that there was no evidence that the Veteran contracted hepatitis C from his surgery on September 27, 2005.  In support of this opinion, the VA examiner stated that his laparotomy is not a legitimate risk factor for transmission of hepatitis C.  The examiner noted that the Veteran did not receive a blood transfusion during this procedure, and also noted that donated blood is routinely tested for hepatitis C.  The examiner further stated:

[T]here is no reason why the surgery should be a mode of transmission.  The only possible way is theoretical.  That a physician who happens to have hepatitis C cuts his finger and bleeds into the incision.  While this is theoretically possible, the chance of this occurring is vanishingly small.  Did the veteran have any risk factors for hepatitis C?  In 2002, he admitted to        a 20 year history of cocaine use, although he claims to have stopped.  Use of nasal cocaine is a significant risk factor for hepatitis C transmission.

After review of the record, the Board finds that compensation under 38 U.S.C.S. § 1151 for hepatitis C is not warranted.  There is no competent evidence indicating a link between the Veteran's hepatitis C and his VA surgery. The Board acknowledges the Veteran's assertion that his hepatitis C resulted from the procedure.  

However, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hepatitis C requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis and etiology of his hepatitis C is not competent medical evidence, and   the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  Moreover, while the Veteran has attempted to minimize his use of cocaine during his hearing testimony and his wife alleged he had no other risk factors than the surgery, the Board finds the reports of cocaine abuse in VA treatment records dated prior to the claim to be more persuasive than the Veteran's and his wife's current assertions.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In summary, the competent and probative evidence fails to show that the Veteran's hepatitis C was caused by VA medical treatment.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to compensation under 38 U.S.C.S. § 1151 is denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.     See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for hepatitis C as a result of a VA surgical procedure in September 2005 is denied.



REMAND

The Veteran is seeking increased evaluations for his service-connected lipomas of the right anterior lumbar area, right upper extremity, left upper extremity, and trunk of body.

These issues were most recently adjudicated by the AOJ in Statement of the Case issued in June 2012.  Since that time, additional evidence pertinent to these issues has been associated with the record.  Moreover, at his May 2017 Board hearing, the Veteran testified that his service-connected lipomas had gotten worse since his    most recent VA examinations were conducted back in May 2009.  Specifically, he alleged that new lipomas appear all the time, that they are very tender, and require medical care to remove.

Under these circumstances, a new examination is warranted.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his 
lipomas of the right anterior lumbar area, right upper extremity, left upper extremity, and trunk.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of the records already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  The Veteran must then be afforded a VA skin examination to determine the current severity of his service-connected lipomas of the right anterior lumbar area, right upper extremity, left upper extremity, and trunk.  The Veteran's electronic claims file must be made available to the examiner.  Any indicated diagnostic     tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate each of these disabilities must be reported in detail.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above,      the claims on appeal must be adjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran.  After providing an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


